        Case 3:15-cv-01857-SI      Document 264   Filed 04/04/19   Page 1 of 8




DOVEL & LUNER, LLP
Simon Franzini, Cal. Bar #287631*
simon@dovel.com
Gregory S. Dovel, Cal. Bar #135387*
greg@dovel.com
Jonas Jacobson, Cal. Bar #269912*
jonas@dovel.com
201 Santa Monica Blvd., Suite 600
Santa Monica, California 90401
Tel: (310) 656-7066
Fax: (310) 656-7069

(additional counsel listed on next page)



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF OREGON

 LORI WAKEFIELD, individually and No. 3:15-cv-01857-SI
 on behalf of a class of others similarly
 situated,                                Ms. Wakefield’s position statement
                                          regarding verdict form
                    Plaintiff,

                  v.

 VISALUS, INC.,
 a Nevada corporation,

                    Defendant.
        Case 3:15-cv-01857-SI      Document 264      Filed 04/04/19   Page 2 of 8




EDELSON PC
Rafey S. Balabanian, ILB #6285687*
rbalabanian@edelson.com
Eve-Lynn J. Rapp, ILB #6300632*
erapp@edelson.com
Lily E. Hough, SBN #315277*
lhough@edelson.com
123 Townsend Street, Suite 100
San Francisco, California 94107
Tel: (415) 212-9300
Fax: (415) 373-9435

FORUM LAW GROUP
Scott F. Kocher, OSB #015088
Stephen J. Voorhees, OSB #150595
811 S.W. Naito Parkway, Suite 420
Portland, Oregon 97204
Tel/Fax: (503) 445-2120

* admitted pro hac vice

Attorneys for Plaintiff Wakefield and the Certified Class
             Case 3:15-cv-01857-SI            Document 264   Filed 04/04/19   Page 3 of 8




         The verdict form should ask the jury to adjudicate the absent class members’

claims, regardless of how it decides Ms. Wakefield’s individual claims. 1

         There is no need for Ms. Wakefield to prevail on her individual claims in order to

prevail on behalf of the class. Under controlling Ninth Circuit law, “‘[f]ailure of proof as

to the named plaintiffs would not bar maintenance of the class action or entry of

judgment awarding relief to the members of the class.’” Harmsen v. Smith, 693 F.2d 932,

942-43 (9th Cir. 1982) (quoting Gibson v. Local 40, Supercargoes & Checkers, Etc., 543

F.2d 1259, 1263 (9th Cir. 1976). “The disposition of the adjudicated claims of a properly

certified class is not affected by the ultimate disposition of the individual claim of the

named representative.” Bernard v. City of Palo Alto, 699 F.2d 1023, 1026 (9th Cir.

1983); see East Texas Motor Freight Sys., Inc. v. Rodriguez, 431 U.S. 395, 406 n.12

(1977) (if a case is tried as a class action, “the claims of the class members would not

need to be mooted or destroyed because subsequent events or the proof at trial had

undermined the named plaintiffs’ individual claims”); Sosna v. Iowa, 419 U.S. 393, 399,

95 S. Ct. 553, 557 (1975) (“When the District Court certified the propriety of the class

action, the class of unnamed persons described in the certification acquired a legal status

separate from the interest asserted by appellant.”)

         Thus, the jury can adjudicate the absent class members’ claims, regardless of how

it decides Ms. Wakefield’s. And as shown below, asking it to do so will preserve judicial

and jury resources.



         1
        At the pretrial conference, the Court granted Ms. Wakefield leave to file a
position statement addressing this topic by today.
Plaintiff’s position statement regarding verdict form   1
           Case 3:15-cv-01857-SI              Document 264   Filed 04/04/19   Page 4 of 8




         A.       Under controlling law, a class representative may prevail on behalf of
                  absent class members even if her own claims fail or are mooted.

         The Ninth Circuit has repeatedly held that class claims can go forward even if the

class representatives’ claims fail.

         In Harmsen, a securities class action, the jury found against the named plaintiffs

because the named plaintiffs bought their stock before the relevant fraud began (as found

by the jury). Harmsen v. Smith, 693 F.2d 932, 942 (9th Cir. 1982). But the jury did find

the defendant liable to class members who “who bought their shares after” the fraud

began. Id. The district court entered judgment on behalf of the class. The Defendant

appealed, arguing that because the class representatives lost on their individual claims,

the class claims necessarily failed. The Ninth Circuit expressly rejected this argument. It

held that the failure of the class representatives’ individual claims “would not bar entry of

judgment awarding relief to the members of the class.” Id. at 943.

         As a second example, in Bernard, the named plaintiff brought a class action

challenging Palo Alto’s policy of incarcerating arrested individuals for more than 48

hours without a warrant or a determination of probable cause by a magistrate. Bernard v.

Palo Alto, 699 F.2d 1023, 1024 (9th Cir. 1983). The district court granted partial

summary judgment on behalf of the class. Id. On appeal, Palo Alto argued that the class

representative Bernard’s individual claim failed because “probable cause for Bernard’s

detention had been established before his arrest.” Id. at 26. It argued that, as a result, the

class claims necessarily failed as well. Id.

         The Ninth Circuit expressly rejected this argument. It explained: “The disposition

of the adjudicated claims of a properly certified class is not affected by the ultimate
Plaintiff’s position statement regarding verdict form   2
           Case 3:15-cv-01857-SI              Document 264   Filed 04/04/19   Page 5 of 8




disposition of the individual claim of the named representative.” Id. Accordingly,

“[e]ven if Bernard was not entitled to summary judgment, however, the class action and

resulting remedial order would not be vitiated.” Id.; see Bates v. UPS, 511 F.3d 974, 986

(9th Cir. 2007) (en banc) (“Even if UPS is correct that Oloyede [the class

representative]’s claim is either not redressable or is moot because he is no longer in a

driver-eligible position, questions we do not decide, the remaining class members are not

foreclosed from attaining relief since the class was long ago duly certified.”).

         The Seventh circuit reached the same result in the recent Bridgeview Healthcare

Center, Ltd. v. Clark case, involving a different subsection of the TCPA. 816 F.3d 935,

937 (7th Cir. 2016). There, Bridgeview filed a class action on behalf of recipients of

illegal, unsolicited fax ads. See 47 U.S.C. § 227(b)(3). The court found that the

defendant was liable certain absent class members, but not to the class representative

Bridgeview. (The faxes were sent by a third party marketing company, and the defendant

had never authorized the fax that was sent to the class representative. Bridgeview, 816

F.3d 937.)

         On appeal, the defendant argued that the judgement against the absent class

members should be vacated because it was not liable to the class representative.

Bridgeview Health Care Ctr., Ltd. v. Clark, 816 F.3d 935, 941 (7th Cir. 2016). The

Seventh Circuit rejected this argument. Citing East Texas, it held: “because ‘the proof at

trial had undermined’ Bridgeview's claims, the Supreme Court's language [in East Texas]

directly applies.” Bridgeview Health Care Ctr., Ltd. v. Clark, 816 F.3d 935, 942 (7th Cir.



Plaintiff’s position statement regarding verdict form   3
           Case 3:15-cv-01857-SI              Document 264   Filed 04/04/19   Page 6 of 8




2016). Accordingly, the Seventh Circuit affirmed the judgment in favor of the absent

class members. Id.

         Rule 23 requires this result. As the Ninth Circuit has held, intra-class factual

variability does not preclude certification under Rule 23(b)(3). See Hanlon v. Chrysler

Corp., 150 F.3d 1011, 1019 (9th Cir. 1998) (“All questions of fact and law need not be

common to satisfy the rule. The existence of shared legal issues with divergent factual

predicates is sufficient, as is a common core of salient facts couple with disparate legal

remedies within a class.”). Indeed, the text of Rule 23(b)(3), which requires only that

common questions predominate over individual questions, contemplates the existence of

individual questions in a money-damages class action. See Tyson Foods, Inc. v.

Bouaphakeo, 136 S. Ct. 1036, 1045 (2016). Inherent in the very possibility of factual

variability is that the named plaintiff may lose (perhaps on an individual question

affecting her case) while still convincing the jury of enough facts to permit absent class

members to recover. As a result, those absent class members are not precluded from

enjoying the fruits of the representative plaintiff’s labor, even though the representative

plaintiff loses her individual claim.

         B.       Asking the jury to adjudicate the class claims will preserve judicial and
                  jury resources.

         At trial, the jury will hear not just Ms. Wakefield’s evidence, but also the class-

wide evidence. Accordingly, the jury will be in a position to adjudicate the class claims

at the close of the evidence, without the need to hear any additional evidence.

         If the jury is told to adjudicate the class claims regardless of whether it finds for

Ms. Wakefield on her individual claims, then we will have the benefit of the jury’s
Plaintiff’s position statement regarding verdict form   4
           Case 3:15-cv-01857-SI              Document 264     Filed 04/04/19   Page 7 of 8




verdict on the class claims. The Court can then afford the parties a full opportunity to

brief this issue, and make a decision based on a complete record. If, in contrast, the jury

is told now not to decide the class claims if it finds against Ms. Wakefield on her

individual claim, and the jury does that, we cannot go backwards without calling a new

jury and re-trying the class claims.

         Accordingly, for this second reason, the verdict form should ask the jury to

adjudicate the absent class members’ claims, regardless of how it decides Ms.

Wakefield’s.



Date: April 4, 2019                                         Respectfully submitted,

                                                            By: /s/ Simon Franzini

                                                            DOVEL & LUNER, LLP
                                                            Simon Franzini, Cal. Bar #287631*
                                                            simon@dovel.com
                                                            Gregory S. Dovel, Cal. Bar #135387*
                                                            greg@dovel.com
                                                            Jonas Jacobson, Cal. Bar #269912*
                                                            jonas@dovel.com
                                                            201 Santa Monica Blvd., Suite 600
                                                            Santa Monica, California 90401
                                                            Tel: (310) 656-7066
                                                            Fax: (310) 656-7069

                                                            EDELSON PC
                                                            Rafey S. Balabanian, ILB #6285687*
                                                            rbalabanian@edelson.com
                                                            Eve-Lynn J. Rapp, ILB #6300632*
                                                            erapp@edelson.com
                                                            Lily E. Hough, SBN #315277*
                                                            lhough@edelson.com
                                                            123 Townsend Street, Suite 100
                                                            San Francisco, California 94107

Plaintiff’s position statement regarding verdict form   5
           Case 3:15-cv-01857-SI              Document 264      Filed 04/04/19    Page 8 of 8




                                                            Tel: (415) 212-9300
                                                            Fax: (415) 373-9435

                                                            FORUM LAW GROUP
                                                            Scott F. Kocher, OSB #015088
                                                            Stephen J. Voorhees, OSB #150595
                                                            811 S.W. Naito Parkway, Suite 420
                                                            Portland, Oregon 97204
                                                            Tel/Fax: (503) 445-2120

                                                            * admitted pro hac vice

                                                            Attorneys for Plaintiff Wakefield and the
                                                            Certified Class




Plaintiff’s position statement regarding verdict form   6
